Title: To James Madison from Edward Carrington, 19 April 1807
From: Carrington, Edward
To: Madison, James



Sir
American Consulate Canton April 19th, 1807

I have the honor to acknowledge the receipt of your Letter, covering a Commission appointing me Consul of the UStates at this Port.
In conformity to the Laws of the UStates, I now inclose the Bond required by the Consular Acts.
I have had frequent occasion to transmit to my predecessor, representations of violences offered to the Citizens and Vessels, of the UStates, when within the jurisdiction of this Empire, by British Ships of War; these Outrages still exist; His Britanic Majesty’s Ship Lion, Captn: Robert Rolles, has for Some Weeks past, been Stationed a short distance below the Bocca Tigris, and there exercises the Authority of examining the American Vessels and impressing their Seamen.
A few days since, this Ship sent her Boat to Whampoa and forcibly entered the American Ship Eclipse of Boston and carried off the Chief Mate of that Ship.  On application for his discharge, Captn. Rolles gave me the inclosed answer.
I have never been able to induce this government to interpose in these affairs, & I think no reliance can be had on their doing it.  If these outrages are continued, I am extremely apprehensive they will be attended with serious consequences, and it is the determination of the Captains of the American Vessels to repel by force, any attempt in future, to impress their Seamen, when within this Empire.
The Coast of China and particularly, the entrances to this Port, have for a long time been infested by China Ladrones or Pirates, in very alarming and Considerable forces.  Hitherto they have only succeeded in capturing China and Macao Merchant Vessels, and Small Boats; a Short time since the Boat of an English Ship, which had been on Shore at Macao for a Pilot, in returning onboard the Ship, in Macao Roads, was captured by one of these Pirates.  The Officer and Crew, are now prisoners and will not be liberated without ransom.
The American Vessels should be very Cautious in permitting any China Vessels or Boats, along the Coast or at the Entrance of the River, to approach them.  The Navigation from Sea to Macao Roads being easy, there is little occasion for Pilots, except for the River, which are obtained at Macao.
No Vessels are permitted to receive Pilots for the River, unless they have onboard Some Cargo, or the Special permission of the Grand Heppo. of Canton.  To obtain this permission, the Vessels are generally detained a longtime in Macao Roads thus it is advisable, that the Merchants should always put onboard their Ships bound hither, some articles of Merchandize.  I have the honor to be Sir very respectfully your most obdt. Servt.

Ewd. Carrington

